RECOMMENDED FOR FULL-TEXT PUBLICATION
           Pursuant to Sixth Circuit Rule 206
   ELECTRONIC CITATION: 2000 FED App. 0148P (6th Cir.)
               File Name: 00a0148p.06


UNITED STATES COURT OF APPEALS
             FOR THE SIXTH CIRCUIT
               _________________


                                  ;
                                   
AMERICAN CIVIL LIBERTIES
                                   
UNION OF OHIO; MATTHEW
                                   
PETERSON, Reverend,
                                   
                                      No. 98-4106
       Plaintiffs-Appellants,
                                   
                                    >
           v.                      
                                   
                                   
                                   
CAPITOL SQUARE REVIEW
                                   
AND ADVISORY BOARD;

                                   
ROBERT TAFT, Governor of
Ohio; RONALD R. KELLER;            
                                   
                                   
DANIEL SHELLENBARGER;

                                   
RICHARD H. FINAN; J.

                                   
KENNETH BLACKWELL,
                                   
Secretary of State; THOMAS
                                   
M. ZAINO, Tax
Commissioner,                      
        Defendants-Appellees. 
                                  1
      Appeal from the United States District Court
     for the Southern District of Ohio at Columbus.
   No. 97-00863—James L. Graham, District Judge.
             Argued: November 4, 1999




                           1
2       Am. Civil Liberties Union of Ohio, et al. No. 98-4106
        v. Capitol Square Review, et al.

               Decided and Filed: April 25, 2000
Before: MERRITT and NELSON, Circuit Judges; COHN,
                 District Judge.*
                      _________________
                          COUNSEL
ARGUED:        Mark B. Cohn, McCARTHY, LEBIT,
CRYSTAL & HAIMAN, Cleveland, Ohio, for Appellants.
David M. Gormley, OFFICE OF THE ATTORNEY
GENERAL OF OHIO, Columbus, Ohio, for Appellees.
ON BRIEF: Mark B. Cohn, McCARTHY, LEBIT,
CRYSTAL & HAIMAN, Cleveland, Ohio, Susan B. Gellman,
WOLMAN, GENSHAFT & GELLMAN, Columbus, Ohio,
Thomas D. Buckley, Jr., ACLU OF OHIO FOUNDATION,
INC., Cleveland, Ohio, for Appellants. Edward B. Foley,
OFFICE OF THE ATTORNEY GENERAL OF OHIO,
Columbus, Ohio, for Appellees. David R. Huggins, THE
NATIONAL LEGAL FOUNDATION, Virginia Beach,
Virginia, John G. Stepanovich, Shawn A. Voyles, THE
AMERICAN CENTER FOR LAW & JUSTICE MID-
ATLANTIC, Virginia Beach, Virginia, for Amici Curiae.
  COHN, D. J., delivered the opinion of the court.
MERRITT, J. (pp. 53-57), delivered a separate concurring
opinion, in which COHN, D. J., joined. NELSON, J. (pp. 58-
61), delivered a separate dissenting opinion.




    *
     The Honorable Avern Cohn, United States District Judge for the
Eastern District of Michigan, sitting by designation.
No. 98-4106 Am. Civil Liberties Union of Ohio, et al.             3
                    v. Capitol Square Review, et al.

                     _________________
                         OPINION
                     _________________
  COHN, District Judge.
  By separating government and religion the establishment
  clause enables [a religious heterogeneous] society to
  maintain some civility among believers and unbelievers
  as well as among diverse believers.
                                           – Leonard Levy1
                         I. Introduction
                             A. Issue
   In this case we are called upon to decide whether or not the
official motto of the State of Ohio, “With God All Things Are
Possible,” taken directly from the New Testament of the
Christian Bible, violates the Establishment Clause of the First
Amendment to the Constitution. Disagreeing with the district
court, which found the words of the motto compatible with
the Constitution, American Civil Liberties Union v. Capitol
Square, 20 F. Supp. 2d 1176 (S.D. Ohio 1998), we find that
it does violate the Establishment Clause and, accordingly,
reverse the district court. Review is de novo, New Life
Baptist Church Academy v. Town of East Long Lake Meadow,
885 F.2d 940, 941 (1st Cir. 1989). Our reasons follow.
                            B. Parties
  Plaintiffs-appellants are the American Civil Liberties Union
of Ohio and Matthew Peterson, a Presbyterian Minister.
Defendants-appellees are the Capitol Square Review and


    1
      Leonard W. Levy, Origins of the Bill of Rights 102 (Yale Univ.
Press 1999).
4    Am. Civil Liberties Union of Ohio, et al. No. 98-4106                      No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 61
     v. Capitol Square Review, et al.                                                               v. Capitol Square Review, et al.

Advisory Board (Board), Ronald T. Keller, Executive
Director of the Board, Daniel Shellenbarger, Assistant
Director of the Board, and Richard H. Finan, an Ohio State                      F.Supp. 1183-85 makes it obvious, I think, that the Framers themselves
Senator and chairperson of the Board, as well as George                         would not have dreamed that the adoption of Ohio’s religiously-oriented
Voinovich, then Governor of Ohio, Bob Taft, then Secretary                      motto could be thought to constitute an “establishment of religion.” In an
of State of Ohio, now Governor, and Roger W. Tracy, then                        action no less “political” than the adoption of the national and state
Commissioner of the Ohio Department of Taxation. The                            mottos, for example, the Congress that gave us the First Amendment
defendants collectively will be referred to as the State.                       called upon President Washington to proclaim – as he did – “a day of
                                                                                public thanksgiving and prayer, to be observed by acknowledging with
                                                                                grateful hearts the many and signal favours of Almighty God.” Id. at
                            C. Background                                       1181 (citation omitted).
                                     1.                                               “‘Establishment of religion,’ as the term was used in the days of the
                                                                                Founders, connoted such things as the payment of clerical salaries by the
   After seeing the motto, “Government Work is God’s                            state, the governmental prescription of articles of faith, the imposition of
Work,” inscribed on a public building in India, Governor                        religious tests for office, and the official endorsement of particular forms
                                                                                of worship.” American Civil Liberties Union v. City of Birmingham, 791
Voinovich urged the Board to install an engraved state seal                     F.2d 1561, 1568-69 (6th Cir.) (Nelson, J., dissenting), cert. denied, 479
and the words of the Ohio motto on a granite plaza at the west                  U.S. 939 (1986). James Madison – “the draftsman of and the guiding
end of the state house located in Capitol Square Plaza. In                      hand behind the First Amendment,” as the concurring opinion accurately
1996, following an announcement that the Board intended to                      describes him – said during the debates of the First Congress that led up
do so, plaintiffs  brought suit for a declaratory judgment and                  to the adoption of the Establishment Clause that “he apprehended the
                                                                                meaning of the words to be, that Congress should not establish a religion,
injunction.2 Following a one-day trial, at which experts in the                 and enforce the legal observation of it by law, nor compel men to worship
field of religion testified as to the origins and interpretation of             God in any manner contrary to their conscience.” 1 Annals of Cong. 730
the words of the motto in the context of which they are found                   (1789), as quoted in Wallace v. Jaffree, 472 U.S. 38, 95 (1985)
in the New Testament, and numerous exhibits were received                       (Rehnquist, J., dissenting). Ohio’s motto comes nowhere close to doing
into evidence, the district court found that the words of       the             this.
motto were compatible with the Establishment Clause3 and                             My problem, of course, is that within my lifetime there has been a
denied plaintiffs relief. The district court, however, without                  radical evolution in judicial thinking on what the Establishment Clause
explanation, permanently enjoined the State of Ohio from                        proscribes. Justice Rehnquist, as he then was, alluded in his Wallace
attributing the words of the motto to the text of the New                       dissent to a “mischievous diversion of judges from the actual intentions
Testament.                                                                      of the drafters of the Bill of Rights.” Id. at 107. Mischievous or not, the
                                                                                diversion is an obvious fact.
                                                                                     To say precisely how far the diversion from the Founders’ intentions
    2                                                                           has progressed calls for powers of analysis – or divination – that I do
      While the suit is directed primarily at the installation in the Capitol   not possess. If the spirit that animated the Supreme Court’s decision in
Square Plaza, the clear thrust of the complaint is at the use of the words      Marsh v. Chambers were to guide us here, we would decide the present
of the motto in all forms by the State of Ohio.                                 case in accordance with the original understanding of the phrase “an
    3                                                                           establishment of religion.” But I readily acknowledge that the Marsh
      The Establishment Clause reads in relevant part: “Congress shall          approach is not one that has been followed consistently – and that is why
make no law respecting an establishment of religion . . . .” Under              I have chosen to rest mainly on the proposition that if the national motto
Murdock v. Commonwealth of Pennsylvania, 319 U.S. 105 (1943), it is             is constitutional, Ohio’s motto is constitutional too. This may be
applicable to the several states through the Fourteenth Amendment.              simplistic, but I hope it at least has the virtue of being comprehensible.
60 Am. Civil Liberties Union of Ohio, et al. No. 98-4106                  No. 98-4106 Am. Civil Liberties Union of Ohio, et al.           5
   v. Capitol Square Review, et al.                                                           v. Capitol Square Review, et al.

could not have identified the source of either motto, and I                                             2.
doubt that it is vanity alone which prompts me to suggest that
my ignorance is far from atypical.                                          The words of the motto, “With God All Things Are
                                                                          Possible,” are a direct quotation from Chapter 19, Verse 26 of
   If I am wrong in thinking that the reasonable observer need            the Gospel According to Matthew of the New Testament. It
not be omniscient, on the other hand, it is by no means clear             reads in relevant part:
to me that an omniscient observer would recognize that our
national motto is not an endorsement of Judaism but would                     The children were brought to him that he might lay his
conclude that Ohio’s motto is nonetheless an endorsement of                 hands on them and pray. The disciples rebuked the
Christianity. Such an observer – completely familiar with the               people; but Jesus said, “Let the children come to me, and
long tradition of “ceremonial deism” described in the majority              do not hinder them; for to such belongs the kingdom of
opinion – would reasonably conclude, I believe, that both the               heaven.” And he laid his hands on them and went away.
Ohio motto and the national motto fit comfortably within that
tradition.                                                                    And behold, one came up to him, saying, “Teacher,
                                                                            what good deed must I do, to have eternal life?” And he
   An omniscient observer would know that Ohio’s motto law                  said to him, “Why do you ask me about what is good?
(Ohio Rev. Code §5.06) is codified in the same chapter as                   One there is who is good. If you would enter life, keep
statutes designating the state wild flower (Ohio Rev. Code                  the commandments.” He said to him, “Which?” And
§ 5.021), the official state bird (Ohio Rev. Code § 5.03), the              Jesus said, “You shall not kill, You shall not commit
official state animal (Ohio Rev. Code § 5.032), the state coat              adultery, You shall not steal, You shall not bear false
of arms (Ohio Rev. Code § 5.04), the official state tree (Ohio              witness, Honor your father and your mother, and, You
Rev. Code § 5.05), the official state gem stone (Ohio Rev.                  shall love your neighbor as yourself.” The young man
Code § 5.07), the official state invertebrate fossil (Ohio Rev.             said to him, “All these I have observed; what do I still
Code § 5.071), the official state beverage (Ohio Rev. Code                  lack?” Jesus said to him, “If you would be perfect, go,
§ 5.08), and the state song (Ohio Rev. Code § 5.09). The                    sell what you possess and give to the poor, and you will
statutory context hardly suggests that the challenged law                   have treasure in heaven; and come, follow me.” When
involves an establishment of religion.                                      the young man heard this he went away sorrowful; for he
                                                                            had great possessions.
  Accordingly, and for substantially all of the reasons given
by the district court in its scholarly and thoughtful opinion,                And Jesus said to his disciples, “Truly, I say to you, it
American Civil Liberties Union of Ohio v. Capitol Square                    will be hard for a rich man to enter the kingdom of
Review and Advisory Board, 20 F. Supp. 2d 1176 (S.D. Ohio                    heaven. Again I tell you, it is easier for a camel to go
1998), I would affirm    the holding that Ohio has not acted                through the eye of a needle than for a rich man to enter
unconstitutionally.2                                                        the kingdom of God.” When the disciples heard this they
                                                                            were greatly astonished, saying, “Who then can be
                                                                            saved?” But Jesus looked at them and said to them,
    2
      The concurring opinion prompts me to add that if the
                                                                            “With men this is impossible, but with God all things are
constitutionality of Ohio’s motto were to be decided according to the       possible.”
intent of the Framers of the Establishment Clause, this would be a very
easy case indeed. The evidence marshalled by the district court at 20
6     Am. Civil Liberties Union of Ohio, et al. No. 98-4106            No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 59
      v. Capitol Square Review, et al.                                                     v. Capitol Square Review, et al.

Matthew 19:13-26 (Oxford Annotated      Bible with the                 similar.1 A person exceptionally well versed in the bible, on
Apocrypha, Revised Standard Version)4 (emphasis added).                the other hand, might be aware that the declaration about
                                                                       trusting in God harkens back to the pre-Christian Old
  Essentially, what is being described is a dialogue between           Testament (see Psalms 56:11), while the declaration about all
Jesus, a rich young man, and Jesus’ disciples in which Jesus           things being possible with God is part of a statement that the
concludes by saying that the salvation of a rich man is a              Christian New Testament attributes to Jesus in a context
miracle that only God can accomplish. A similar account is             unique to Christianity. See Matthew 19:26.
found in Mark 10:14-27 and Luke 18:15-27.
                                                                         I do not quarrel with the proposition that a government
                                3.                                     motto would be unconstitutional, under our current
                                                                       understanding of the Establishment Clause, if a hypothetical
                                 a.                                    “reasonable observer” would take Ohio’s motto to be an
                                                                       official endorsement of the Christian religion. I do not
  The American Heritage Dictionary of the English Language             understand, however, why the observer should be deemed to
(3d ed.1992) describes as the central and most commonly                be omniscient as well as reasonable. All that is suggested by
sought meaning of Jesus, Christ, Christianity, and Christian           the adjective “reasonable,” I believe, is an observer who is an
as follows:                                                            “informed member of the community” and who is “aware of
                                                                       the history and context of the community and forum” in which
    - Jesus - A teacher and prophet who lived in the first             the challenged expression appears. See Capitol Square
      century of this era and whose life and teachings form the        Review and Advisory Board v. Pinette, 515 U.S. at 780-81
      basis of Christianity. Christians believe Jesus to be Son        (1995) (O’Connor, J., concurring) (emphasis supplied). Such
      of God and the Christ.                                           an observer should not, I think, be presumed to have an
    - Christ - The Messiah, as foretold by the prophets of the         encyclopedic knowledge of the Old and New Testaments.
      Old Testament.                                                   “There is always someone who, with a particular quantum of
                                                                       knowledge, reasonably might perceive a particular action as
    - Christianity - The Christian religion, founded on the life       an endorsement of religion,” as Justice O’Connor observed in
      and teachings of Jesus.                                          her Capitol Square opinion, id. at 780, but that exceptional
                                                                       “someone” is not our reasonable observer.
    - Christian - Professing belief in Jesus as Christ or
      following the religion based on the life and teachings of          If I am correct in my understanding of the test, I do not
      Jesus.                                                           believe that a reasonable observer in Ohio would find “With
                                                                       God All Things Are Possible” significantly more problematic
  The American Heritage Dictionary further describes as the            than “In God we trust.” I confess that prior to this lawsuit I
central and most commonly sought meaning of Matthew,
Apostle, Gospel, and Salvation as follows:
                                                                           1
                                                                             The concurring opinion suggests that a reasonable observer would
                                                                       understand that the God of whom the national motto speaks could be a
     4                                                                 mere golden calf, while the God of whom the state motto speaks could
      The King James Version and the Revised Standard Version differ   not. The distinction, it seems fair to say, is one that would not leap
slightly in text. See The Interpreters Bible, Vol. VII pp. 482-87.     readily to the minds of most observers.
58 Am. Civil Liberties Union of Ohio, et al. No. 98-4106           No. 98-4106 Am. Civil Liberties Union of Ohio, et al.          7
   v. Capitol Square Review, et al.                                                    v. Capitol Square Review, et al.

                    _________________                                - Matthew - One of the 12 Apostles and the traditionally
                                                                       accepted author of the first Gospel of the New
                        DISSENT                                        Testament.
                    _________________
                                                                     - Apostle - One of a group made up especially of the 12
  DAVID A. NELSON, Circuit Judge, dissenting. In 1956                  disciples chosen by Jesus to preach the gospel.
Congress enacted a law, now codified at 36 U.S.C. § 302,
declaring the national motto to be “In God we trust.” Three          - Gospel - One of the first four books of the New
of our sister circuits have upheld the constitutionality of this       Testament, describing the life, death, and resurrection of
federal statute against claims that it violates the First              Jesus and recording his teaching.
Amendment as a “law respecting an establishment of
religion. . . .” Aronow v. United States, 432 F.2d 242 (9th          - Salvation - Deliverance from the power or penalty of sin;
Cir. 1970); O’Hair v. Murray, 588 F.2d 1144 (5th Cir.), cert.          redemption.
denied, 442 U.S. 930 (1979); Gaylor v. United States, 74 F.3d
214 (10th Cir.), cert. denied, 517 U.S. 1211 (1996). The             These definitions are important to an understanding of the
Supreme Court has never questioned the conclusion reached          reasons for our decision.
in these decisions.                                                                               b.
   In 1959 the Ohio legislature enacted a law adopting “With         In Lynch v. Donnelly, 465 U.S. 668, 708 (1984), Justice
God All Things Are Possible” as the official motto of the          Brennan, in describing the nativity scene (the place of Jesus’
state. See Ohio Rev. Code § 5.06. The Fourteenth                   birth), a scene “rooted in a biblical account of Christ’s birth,”
Amendment makes the Establishment Clause of the First              said in his dissenting opinion:
Amendment applicable to the states, but the Supreme Court
has told us that “it would be incongruous to interpret that          It is the chief symbol of the characteristically Christian
Clause as imposing more stringent First Amendment limits on          belief that a divine Savior was brought into the world and
the states than the draftsmen imposed on the Federal                 that the purpose of this miraculous birth was to
Government.” Marsh v. Chambers, 463 U.S. 783, 790-91                 illuminate a path towards salvation and redemption.
(1983). This being so, and assuming (as I do) that the
national motto is not unconstitutional, I am led to the question   In a footnote Justice Brennan further explained:
whether there is such a pronounced difference between “In
God we trust” and “With God All Things Are Possible” that              For Christians, of course, the essential message of the
adoption of the latter declaration as a motto must be held to        nativity is that God became incarnate in the person of
violate the Establishment Clause notwithstanding that                Christ. But just as fundamental to Jewish thought is the
adoption of the former is constitutionally permissible.              belief in the “non-incarnation of God, . . . [t]he God in
                                                                     whom [Jews] believe, to whom [Jews] are pledged, does
  To a reasonable observer who did not happen to be a                not unite with human substance on earth.” . . . This
biblical scholar, it seems to me, “In God we trust” and “With        distinction, according to [Martin] Buber, “constitute[s]
God All Things Are Possible” would appear remarkably                 the ultimate division between Judaism and Christianity.”
8     Am. Civil Liberties Union of Ohio, et al. No. 98-4106       No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 57
      v. Capitol Square Review, et al.                                                v. Capitol Square Review, et al.
465 U.S. at 708 n. 14 (internal citations omitted.)               temple. The God of Ohio’s biblical motto is the God of
                                                                  particular Christian religious groups. The God of Ohio’s
  As such, Jesus is unique among all figures of the Christian     biblical motto prefers one set of groups and one theology over
bible.                                                            another, a God who excludes nonbelievers and many other
                                                                  Christians from being “saved” and from entering “into the
                 D. The District Court Decision                   kingdom of heaven.” In the biblical passage from which
                                                                  Ohio’s motto takes its meaning, “treasure in heaven” and
                                1.                                God’s approval can only come if the believer will, in the
                                                                  words of Jesus, “follow me” and “be saved.” Thus Ohio’s
  The decision of the district court, finding the words of the    motto is unconstitutional under the Establishment Clause
motto compatible with the Establishment Clause, began by          because it discriminates among religions and groups within
decontextualizing the meaning of Jesus’ words:                    the Christian religion and encourages a particular Christian
    While the words of the motto appear to have been taken        doctrine. It violates the Establishment Clause because it does
    from the Christian New Testament, specifically Matthew        not meet the test set out by Madison’s colleague, Elbridge
    19:26, they are only part of a sentence in that passage and   Gerry, expressed in the congressional debates on the
    they have been completely removed from the context in         Establishment Clause “that no religious doctrine shall be
    which they were used.                                         established by law,” — a major principle underlying the
                                                                  “equal liberty of conscience” that the framers intended to
      Removed from their Christian New Testament context,         enact. 1 Annals of Congress 729.
    the words of the motto do not suggest a denominational          For these reasons and the reasons set out in Judge Cohn’s
    preference. They do not state a principle unique to           well-researched opinion for the Court, Ohio’s legislated motto
    Christianity. They could be classified as generally           “With God, All Things Are Possible” must be declared in
    theistic. They are certainly compatible with all three of     violation of the Establishment Clause of the First Amendment
    the world’s major monotheistic religions: Judaism,            of the Constitution of the United States.
    Christianity, and Islam. Statements similar to the words
    of the motto are found in the Hebrew Bible as well as the
    Qur’an, the sacred book of the Muslims.
20 F. Supp. 2d at 1178-79 (footnotes omitted). The court
went on to apply a subjective test for a reasonably informed
observer (to be discussed below) reading the words of the
motto:
      Plaintiffs have presented no evidence that a reasonable
    person who reads the words of the motto would
    recognize them as the words of Jesus or understand them
    as suggesting a denominational preference. Plaintiffs’
    witness, Rabbi Harold Berman, of Columbus, Ohio,
    senior Rabbi of the Congregation Tefereth Israel for
56 Am. Civil Liberties Union of Ohio, et al. No. 98-4106            No. 98-4106 Am. Civil Liberties Union of Ohio, et al.         9
   v. Capitol Square Review, et al.                                                     v. Capitol Square Review, et al.

primary nor the secondary meaning of the words of Ohio’s              eighteen years, did not recognize the source of the motto
biblical motto is true. Although many Christian believers             when he first became familiar with it. He was only able
accept these verses as true, others do not believe that a             to say that it “sounded vaguely familiar.” Defendants’
powerful, all-knowing personal God intervenes in daily                witness, Dr. David Belcastro, an associate professor of
affairs. They do not believe literally in the type of                 religious studies at Capital University in Columbus,
personalized salvation expressed by Matthew. In addition,             Ohio, opined that the average college student would not
many skeptics and nonbelievers hold that this state imposed           know the source of the motto. The Court concludes that
biblical verse is untrue. For example, the Scientific American        an objective and reasonably informed observer would not
recently reported a survey of the 1800 members of the                 perceive the motto as sectarian.
National Academy of Sciences which shows that over 90 per
cent of the Academy — created by Congress in 1863 — do 20 F. Supp. 2d at 1179.
not believe in a personal God who intervenes in the affairs of
human beings. E. Larson and L. Whitham, “Scientists and              The district court found as the definitive meaning of the
Religion in America,” Scientific American (Sept. 1999).             words of the motto:

   Third. Whatever may be the meaning of the phrase, “In              It inculcates hope, makes Ohio unique, solemnizes
God We Trust” on the coin of the realm, it does not specify a         occasions, and acknowledges the humility that
personal, all-powerful, all-knowing God which makes “all              government leaders frequently feel in grappling with
things possible” by intervening in daily affairs. It does not         difficult public policy issues.
necessarily run contrary to the religious beliefs of any
particular Christian denomination or group or any other 20 F. Supp. 2d at 1182 (quoting the Memorandum Contra
religion. It may not be entirely consistent with the views of       Plaintiffs’ Motion for Preliminary Injunction p. 21.)
the National Academy of Sciences and nonbelievers, but it is
not particularly offensive. The god in whom we “trust” could          Finally, apparently to assure the continued
be the god of Jefferson’s deism or even perhaps the laws of         decontextualization of the words of the motto, and to avoid
science or the cosmology of Newton or Einstein. The phrase          any possibility of attaching a religious meaning to them, the
is sufficiently vague that it does not define the particular god    district court, without explanation or elaboration,
of any religion. Neither does it have a secondary meaning, a        “permanently enjoined [the state of Ohio] from attributing the
connotation, a context, that requires that all of the coin of the   words of the motto to the text of the Christian New
realm on which the phrase appears be “give[n] to the poor” in       Testament.” 20 F. Supp. 2d at 1185.
order for the “rich man to enter into the kingdom of God.”
The god of the silver coin and the dollar bill — “In Whom
We Trust” — may be merely mammon or may be drawn from
any of the gods in the world’s vast pantheon of divinity that
has accumulated from Greek times to the present. The god of
the coin of the realm is not by any means the “God” of
Matthew 19:21-26, who makes “all things possible,” a God
who disapproves of mammon, and who through his son, Jesus
Christ, reportedly threw the money changers out of the
10 Am. Civil Liberties Union of Ohio, et al. No. 98-4106           No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 55
   v. Capitol Square Review, et al.                                                    v. Capitol Square Review, et al.

                                     2.                            Ohio’s biblical motto test tends to establish a “confessional
                                                                   state” and is therefore invalid. Stein v. Plainwell Community
  In sum, the district court’s decision is predicated on a         Schools, 822 f.2d 1406, 1408 (6th Cir. 1987).
reading of the words of the motto out of context, viewing
them subjectively, and prohibiting the State of Ohio (and            Second. The words “With God, All Things Are Possible”
presumably all of its officers and employees) from disclosing      have meaning. The most obvious primary meaning of the
the origin of the words of the motto.                              words is that a personal, all-knowing, all-powerful God
                                                                   intervenes in the daily affairs of individuals and through this
                      E. Adoption Of The Motto                     miracle of supernatural intervention makes “all things
                                                                   possible.” The secondary meaning, or the connotation of the
  The words were adopted as the official state motto in 1959       words, as Judge Cohn’s opinion for the Court makes clear,
by an act of the General Assembly of the State of Ohio, Ohio       comes from the context from which the words were taken.
Rev. Code § 506,5 following the suggestion of a 12 year old        Salvation, eternal life and “treasure in heaven” can only be
Cincinnati school boy. In publicizing its adoption, and the        achieved in one way:
suggestion that October 1, the day the motto became official,
be designated as “motto day” in Ohio, the Secretary of State            Jesus said unto him, if thou wilt be perfect, go and sell
said in a press release:                                             that thou hast, and give to the poor, and thou shalt have
                                                                     treasure in heaven; and come and follow me.
  The boy started petitioning the Legislature when he was
  9 years old, [sic] Jimmy chose a verse in the New                    But when the young man heard that saying, he went
  Testament, Matthew 19:26, “But Jesus beheld them and               away sorrowful; for he had great possessions.
  said unto them, With men this is impossible; but with
  God, all things are possible,” from which to draw the                Then said Jesus unto his disciples, Verily I say unto
  official motto.                                                    you, That a rich man shall hardly enter into the kingdom
                                                                     of heaven.
                              II. The Trial
                                                                       And again I say unto you, It is easier for a camel to go
  The trial record reflects the testimony of experts in religion     through the eye of a needle than for a rich man to enter
regarding the meaning of the words of the motto, examples of         into the kingdom of God.
official use of the words of the motto, and miscellaneous
documentary evidence relating to citizens’ understanding of,           When his disciples heard it, they were exceedingly
and attitudes regarding, the use of the words of the motto.          amazed, saying, Who then can be saved?
                                                                       But Jesus beheld them, and said unto them, With men
                                                                     this is impossible; but with God all things are possible.
                                                                   Matthew 19:21-26 (emphasis added).
                                                                     Most of the world’s many religions and some Christian
   5
       There is no formal legislative history of the act.
                                                                   sects, denominations and theologians believe that neither the
54 Am. Civil Liberties Union of Ohio, et al. No. 98-4106            No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 11
   v. Capitol Square Review, et al.                                                     v. Capitol Square Review, et al.

constitutional and it equals “With God, All Things Are                                      A. Testimony
Possible” and hence the latter must also be constitutional.
                                                                                                  1.
  This argument is misguided for a large number of reasons,
three of which I will discuss.                                        Ronald Stone, a professor of Christian Ethics at Pittsburgh
                                                                    Theological Seminary, was called as a witness by plaintiffs.
   First.     Ohio’s biblical motto does not meet the               He testified as follows:
Establishment Clause test of “an equal liberty of conscience
for all” set out by our court in an Establishment Clause case         . . . it was known to be part of the discourse in Matthew
decided more than a decade ago. It fails because it is an effort      about the rich young ruler seeking salvation and asking
of political and religious groups “to use the state in support of     questions about salvation, and then there’s quite a
their particular beliefs.” We stated this principle of “equal         lengthy dialogue,
liberty” as follows:
                                                                                                ....
     From the beginning of the colonial period to the
  present, American churches have taken their various                 . . . it is in all three of the synoptic gospels, Mark,
  religious differences seriously, and under the Free                 Matthew, and Luke, and present[s] a view of salvation
  Exercise and Establishment clauses taken together, we               which denies that it’s possible to be saved by the good
  have generally accepted and settled on an                           works of human beings, but it’s only by the grace of God
  accommodation. The concept of the equal liberty of                  that one may be saved, which is quite a foundational
  conscience is our guiding principle. In our national and            document to protestant perspectives and protestant
  community life, we can never be sure whether our                    theology,
  particular religious, sectarian and moral convictions will
  be in the majority or the minority. So as a diverse people                                    ....
  we have rejected the notion of a confessional state that
  supports religion in favor of a neutral state designed to               [Jesus is] addressing himself to the listeners who are
  foster the most extensive liberty of conscience                     the disciples. One couldn’t exclude some other listeners,
  compatible with a similar or equal liberty for others. To           but it’s not clear that there is a larger group beyond the
  those who act or argue against this principle of equal              disciples. The question has been asked if it’s this
  liberty of conscience on grounds that their duty is to use          difficult for the rich who follow all the commandments,
  the state in support of their particular beliefs, we answer         how could anyone be saved? And then the verse that is
  that we cannot expect others to accept an inferior liberty.         at question here, and Jesus said unto them, with men, it’s
  To those who say that the principle of equal liberty of             impossible, but with God, all things are possible. It’s not
  conscience has the effect of rejecting the absolute nature          possible with men. Men cannot do it. Humans can’t do
  of their religious beliefs, we reply that if any principle          it, we would say in the contemporary world, but God can.
  can be agreed to, it can only be that of an equal liberty of
  conscience for all.                                               (JA at 119-20, 122).
12 Am. Civil Liberties Union of Ohio, et al. No. 98-4106                         No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 53
   v. Capitol Square Review, et al.                                                                  v. Capitol Square Review, et al.

   Matthew Peterson, associate pastor of a Presbyterian church                                   _______________________
in Columbus, also called by plaintiffs, explained in response
to a question:                                                                                       CONCURRENCE
                                                                                                 _______________________
  Q. Does the verse Matthew 19:26 and the other parallel
     versions in Mark and Luke have continuing religious                           MERRITT, Circuit Judge, concurring. The argument that
     significance to you as a Christian?                                         persuades Judge Nelson to dissent is not that the intent of the
                                                                                 framers of the Establishment Clause, or the evolving
  A. They do indeed. Specifically, because we are asked                          principles of separation of church and state over the last 200
     to preach on them at least once every three years, but                      years, or the reasoning of a Supreme Court case supports the
     we really preach on it somewhat      more often than                        constitutionality of Ohio’s official motto. No argument based
     that, through the Lectionary,6 but also it has                              on principle or the constitutional policy underlying the
     significance for me because it talks about one of the                       Establishment Clause is advanced. “With God, All Things
     foundational statements in the Christian church, not                        Are Possible” would be placed on public buildings, state
     just Presbyterian, but the Christian church on how is                       banners and public documents and publications without any
     a person saved. And since really the establishment                          serious attempt to justify such state conduct on the basis of
     of churches in the middle east thousands of years                           principle.
     ago, one of the main questions we have had is: Can
     a wealthy person be saved? What is the relationship                           The real reason behind this state action adopting a religious
     between the wealthy and the poor? What is our                               verse from the New Testament seems purely political: To
     obligation as wealthy people to poor people? And                            please certain politically influential religious groups.
     this statement by Jesus helps us very fundamentally                         Madison, the draftsman of and the guiding hand behind the
     with some of those questions, and we refer to it all                        First Amendment, was not wrong when he predicted that such
     the time in the church, not merely once every three                         religious and political “coalitions” would develop in the new
     years as it appears in the Lextionary [sic].                                Republic and that a fundamental law should be adopted to
                                                                                 deter government and religious groups from the “tendency to
(JA at 175-76). Peterson went on to testify:                                     a usurpation on one side or the other, or to a corrupting
                                                                                 coalition or alliance between them.” IX The Writings of
  In context this has everything to do with salvation, and it                    James Madison, 487 (G. Hunt ed. 1910).
  has very important relevance to Christian teachings in
  context. It is an expression of the omnipotence of God in                        The argument of the State of Ohio and the dissent is
  context with regard specifically to how are we saved.                          simplistic: “With God, All Things Are Possible” is harmless
  Through Christ, we are saved. Can a rich person be                             and means approximately the same thing as “In God We
  saved? Well, with mortals, with individuals, this is                           Trust.” Since “in God We Trust” is so innocuous that it
                                                                                 appears on all of the coin of the realm — all of our paper
                                                                                 currency and silver — it must be constitutional and thus it
    6                                                                            must also be constitutional to require Ohio’s official biblical
      A lectionary is a book or list of lections to be read at church services
during the year. See The Revised Common Lectionary (Abingdon Press               verse to be placed on buildings and official publications. The
1992). A lection is a reading from scripture which forms part of a church        argument is a simple syllogism: “In God We Trust” is
service.
52 Am. Civil Liberties Union of Ohio, et al. No. 98-4106       No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 13
   v. Capitol Square Review, et al.                                                v. Capitol Square Review, et al.

The National Conference for Community Justice, You Are           impossible, you cannot effect your own salvation, but
Asked To Give Public Prayer In A Diverse Society -               with God, with God’s grace, a mystery we are not fully
Guidelines for Civic Occasions (New York, NY).                   sure we understand, we can be saved. God’s love is
                                                                 manifold everywhere.
  Accordingly the decision of the District Court is
REVERSED and this case is REMANDED for entry of a              (JA at 176-77). He then concluded:
permanent injunction enjoining the State of Ohio, its agents
and employees from using the words “With God All Things          The state is, if it desires to engage as it appears to do in
Are Possible” as the official state motto.                       theological dialogue or discourse, is indeed a formidable
                                                                 opponent. It has a breadth and a depth that I as an
                                                                 individual clergymen do not have, and when they desire
                                                                 to engage in the dialogue, a theological dialogue in
                                                                 explaining what they mean by God, I believe that to be an
                                                                 inappropriate moment for the discussion. The discussion
                                                                 needs to be taking place in synagogues and churches and
                                                                 mosques around the state. And even in the halls of
                                                                 legislature, we can discuss the Lord’s intention as
                                                                 individual people, but when the state adopts a motto
                                                                 which necessitates theological dialogue to explain it, for
                                                                 example, we mean it has to do with the omnipotence of
                                                                 God, oh, no, what we mean it has to do with salvation,
                                                                 says Legislator X. In that dialogue, in that debate, you
                                                                 are absolutely having a theological discussion. And
                                                                 when it becomes a part of a building or part of Capitol
                                                                 Square, you are solidifying, quite literally, a statement, a
                                                                 theological statement, about God. And certainly in my
                                                                 view, it violates the First Amendment.
                                                               (JA at 177-78).
                                                                                             2.
                                                                 David Belcastro, an associate professor of Religious
                                                               Studies at Capital University, was called as a witness by
                                                               defendants. He testified:
                                                                 Q. We heard . . . that . . . these words . . . refer to
                                                                    salvation. In your experience as a theologian . . .,
                                                                    have you found that that is universally agreed upon?
14 Am. Civil Liberties Union of Ohio, et al. No. 98-4106       No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 51
   v. Capitol Square Review, et al.                                                v. Capitol Square Review, et al.

  A. No.                                                       to religion. Finding a state’s official motto unconstitutional
                                                               is not something we, as judges, do lightly.
  Q. What are other interpretations, . . . .
                                                                  Certainly the citizens of Ohio ought to have the right to
                            ....                               collectively assert their spirit and aspirations in the form of a
                                                               motto without judicial interference – unless in doing so they
  A. The words “With God All Things Are Possible” are          run afoul of the fundamental laws which govern all of us.
     not in reference to salvation. They have to do with       However, that is what they have done here. The State of Ohio
     discipleship. The question of salvation is not raised     has not given equal treatment to all religions; it has not taken
     by Jesus, it is raised by the rich man in the story. He   an even-handed approach; it has not followed a course of
     is preoccupied with his religious standing. Having        conduct that is non-proselytizing and non-sectarian. While
     accomplished a great deal in his life and kept the        the words of the motto may not overtly favor Christianity, as
     law, he wonders what more he must do to be saved.         the words of Jesus they, at a minimum, demonstrate a
                                                               particular affinity toward Christianity in the eyes and ears of
        Jesus responds: Sell all that you have, give it to     a reasonable observer – a person knowledgeable about the
      the poor, and follow me, which the rich man is not       Christian Bible and particularly the New Testament. In
      able to do.                                              attempting to accomplish a non-secular result, the State of
                                                               Ohio has neutered the words of Jesus, a historical figure at
        The disciples take up the same question. Well, if      least.
      he can’t be saved, who can? And at this point, Jesus
      says the phrase about the camel and the eye of the         In sum, by official action, the Ohio legislature, in following
      needle, and then followed with “With God All             the suggestion of the 12 year old boy who suggested the
      Things Are Possible.”                                    words of Jesus as the official motto of the state, has given an
                                                               unconstitutional preference to Christianity. The State of Ohio
        The important point here is what follows shortly       has effectively said to all who hear or see the words “With
      thereafter. Jesus, once again in the gospels, is         God All Things Are Possible,” that Christianity is a preferred
      turning people around from their self-centered           religion to the people of Ohio.
      interest, in this case personal salvation, to his call
      which is to a radical discipleship, and the very           We recognize that what is good social policy is not always
      next thing that Jesus says is: If anyone wants to be     good law. Here, in our view, the two coincide. The National
      my disciple, he must deny himself, take up the           Conference for Community Justice, in advising those who are
      cross, and follow me, very similar to what he says       asked to give prayers in a public setting, says:
      to the rich young ruler.
                                                                 Prayer on behalf of the entire community should be
        The issue for Matthew is not the protestant              easily shared by listeners from different faiths and
      doctrine of justification by faith, the issue for          traditions . . . [and use] forms and vocabulary that allow
      Matthew is: Who is Jesus, and what is he asking            persons of different faiths to give assent to what is said.
      of those who follow him that are entering into this
      great event that he’s anticipating?
50 Am. Civil Liberties Union of Ohio, et al. No. 98-4106            No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 15
   v. Capitol Square Review, et al.                                                     v. Capitol Square Review, et al.

  you that that’s our view of life here as we open court.”            Q. Is it fair to say, Professor, that persons can walk
  Would that be legal?                                                   away from this phrase, either in isolation or within
                                                                         its broader Biblical context, with different
    ASSISTANT ATTORNEY GENERAL: I think if it                            meanings?
  were conveyed in a ceremonial way like the U.S.
  Supreme Court marshal’s statement, “God save the                    A. Yes.
  United States and this Honorable Court” every time the
  nine justices walk in. That’s okay.                                 Q. We heard testimony this morning this phrase “With
                                                                         God All Things Are Possible”, or similar words,
    THE COURT: If every time we open court here                          appear in three of the four gospels. Are you familiar
  because we believe it’s true we say, “We want to advise                with that?
  you of our view that with God all things are possible,” is
  that good or okay?                                                  A. Yes.
    ASSISTANT ATTORNEY GENERAL: If it’s simply                        Q. Does the fact that words similar to the state motto
  a ceremonial process, I do, but the more you say it, the               appear in those three books have particular
  more coercive it becomes.                                              significance to you as a scholar in terms of their
                                                                         authenticity, their ties to Jesus and their validity as
    THE COURT: Suppose we had said, “As Jesus Christ                     opposed to other one-time only words of the Bible?
  said in Matthew 19, we believe ‘with God all things are
  possible,’” that we want you to agree with that. That               A. No.
  would change it, wouldn’t it?
                                                                      Q. Why not?
    ASSISTANT ATTORNEY GENERAL: No, that’s not
  acceptable, both because you’re referring to one                    A. They are completely taken out of context. The
  religion’s text and you’re urging the listeners to accept              words “With God All Things Are Possible” are not
  that statement.                                                        pivotal words of this particular part of the gospel
                                                                         story; they are rather incidental in some ways, and
    THE COURT: But if we’re quoting from Jesus Christ                    they have been lifted out of context. They do not
  and we don’t just tell you we’re quoting . . . what’s the              carry the meaning intended by either Matthew,
  difference?                                                            Mark, or Luke or the authors attributed to those
                                                                         names, and so placed in another context, they are
    ASSISTANT ATTORNEY GENERAL: Because the                              open to endless interpretations.
  words “with God all things are possible” don’t convey a
  one-religion-only message.                                        (JA at 210-13).
                       VII. Conclusion                                Thomas D. Kasulis, a professor and the chair of the
                                                                    Division of Comparative Studies at Ohio State University,
  This decision should not be viewed as hostile to religion,        was called as a witness by defendants. After testifying on
but rather, an effort to assure government neutrality in relation   direct examination that the words of the motto were
16 Am. Civil Liberties Union of Ohio, et al. No. 98-4106           No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 49
   v. Capitol Square Review, et al.                                                    v. Capitol Square Review, et al.

“exhortative as opposed to factual,” Kasulis testified in cross-   repeats word-for-word, Jesus' answer to his disciples'
examination as follows:                                            questions about the ability to enter heaven, and thereby
                                                                   achieve salvation. As such, to the ears of a reasonable
  Q. Now, when you say that the phrase “With God All               listener, the motto comes directly from the voice of Jesus. To
     Things Are Possible” is exhortative as opposed to             suppress the knowledge that these are the words of Jesus, and
     factual, in context, Jesus is talking about “With God         to say that they describe something other than the
     All Things Are Possible” to mean that salvation is            achievement of salvation, is to put a premium on ignorance.
     possible; is he not?                                          Moreover, to enjoin state officials from explaining the origin
                                                                   of the words is to perpetuate such ignorance.
  A. He is saying that what the disciples seem to believe
     was impossible is possible because of God.                      In sum, fairly read and understood, the State of Ohio has
                                                                   adopted a motto which crosses the line from evenhandedness
  Q. And what that is is salvation?                                toward all religions, to a preference for Christianity, in the
                                                                   form of Christian text. Thus, 20it is an endorsement of
  A. That is right, yes. What they were asking about, yes,         Christianity by the State of Ohio.
     was salvation.
                                                                                                     2.
(JA at 242).
                                                                     Our conclusion as to the constitutionality of the words of
                    B. Use Of The Motto                            the motto is reinforced by a colloquy at oral argument with
                                                                   the Assistant Attorney General representing defendants:
                               1.
                                                                       ASSISTANT ATTORNEY GENERAL: The State of
  Since their adoption as the official motto in 1959, the words      Ohio readily concedes that a motto such as “In Jesus
of the motto have been included by successive Secretaries of         Christ We Trust” would be unconstitutional, and neither
State on official documents surrounding the official seal,           the State nor the United States expressed favoritism for
configured as follows:                                               one religion in that way.
                                                                       THE COURT: . . . Suppose our Court every day told
                                                                     the lawyers when they assembled, “Litigants, with faith
                                                                     in God all things are possible, and we are so instructing


                                                                       20
                                                                         We are not unmindful of the amicus curiae briefs filed by The
                                                                   American Center for Law & Justice, Mid-Atlantic and The National Legal
                                                                   Foundation, which argue, inter alia, the historical acceptability of
                                                                   government acknowledging God. However, their arguments are
                                                                   dependent upon the decontextualization and sanitization of the words of
                                                                   the motto from their origin, which, as we state in this opinion, is
                                                                   unacceptable.
48 Am. Civil Liberties Union of Ohio, et al. No. 98-4106                          No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 17
   v. Capitol Square Review, et al.                                                                   v. Capitol Square Review, et al.

  Moreover, when an attempt is made to give them a different                        Other state officials, including the State Tax Commissioner,
meaning, as can be seen from the testimony            at trial, a                 have used the seal and the words of the motto, or sometimes
theological dispute is the inevitable result.18 Additionally, the                 the words of the motto separately, on official forms and
injunctive order blotting out their origin or source simply                       documents. Officials in several Ohio counties use the words
complicates the problem of meaning. Is the injunction to                          of the motto on public documents. The motto also appears on
apply only to a written account of the origin of the words of                     the Franklin County Courthouse as well as on that county’s
the motto or does it apply, for example, to security officers in                  seal and flag.
Capitol Square when queried by visitors as to the origin of the
words of the motto? And what of the Ohio State Historical                           A pamphlet, Ohio’s Citizens Digest, distributed by the
Society? Is it also barred   from explaining the origin of the                    Secretary of State lists, among other things, Ohio’s symbols.
words of the motto?19                                                             Regarding the words of the motto, it says:
  The words of the motto are not to be decontextualized in                                            7. The State’s Motto
order to allow them to pass constitutional muster. Whether
their source is formally attributed or not to Matthew, they are                     In 1959, the Ohio legislature adopted the state’s motto
the words of Jesus. No amount of semantic legerdemain can                           “With God all things are possible” (Matthew 19:26).
hide the fact that the official motto of the State of Ohio
                                                                                  (JA at 306.)
                                                                                   A pamphlet, Ohio: The Buckeye State, distributed by The
Story could say: “it is impossible for those, who believe the truth of            Ohio Historical Society reads in part:
Christianity, as a divine revelation, to doubt, that it is the especial duty of
government to foster, and encourage it among all the citizens and                                       STATE MOTTO
subjects,” Joseph Story, Commentaries of the Constitution of the United
States 723 (Vol. III, 1833), or that a member of Congress could introduce
a bill saying, “Whereas, The people of the United States are a Christian            In 1866, a bill passed in the Ohio legislature specifying
people, and firmly believe in God, the Father Almighty, Maker of heaven             a motto to be incorporated into the Great Seal.
and earth; and in Jesus Christ His only Son, our Lord...”, H.R. No. 5795
(1880), or that the Supreme Court of Oklahoma could say: “it is well                The motto, Imerium in Imperio, “an empire within an
settled and understood that ours is a Christian Nation, holding the                 empire.” But the motto was to be short-lived.
Almighty God in dutiful reverence,” Oklahoma v. Williamson, 347 P.2d
204, 207 (1959).
                                                                                    Great clamor arose over the pretentious feudal meaning
    18                                                                              of the Latin words, and in 1867, the law authorizing it
       Separating the words of the motto from context would require                 was repealed. Ohio had no motto for the next 91 years.
further inquiry into their meaning – which is not necessarily the meaning
attributed to them by defendant; an unwarranted task in light of our view
that they cannot be decontextualized.                                               In 1958, Jimmie Mastronardo, a sixth grade student in
                                                                                    Cincinnati, became concerned that Ohio was the only
    19                                                                              state to have no motto. He found the perfect one in
       The profession of interpretation, which encompasses
“communication activities designed to improve understanding” at                     Matthew 19:26: “With God all things are possible.” His
historical, natural, and cultural sites, would also be impacted by such an          classmates and interested friends helped him circulate a
injunction. See generally,The National Association for Interpretation,
http://www.interpnet.com.
18 Am. Civil Liberties Union of Ohio, et al. No. 98-4106         No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 47
   v. Capitol Square Review, et al.                                                  v. Capitol Square Review, et al.

  petition to the legislature, and in 1959, the new motto                                     C. Reasons
  was adopted.
                                                                                                    1.
(JA at 363.)
                                                                   As we have established above, the district court could
  The State of Ohio web site, http://www.state.oh.us,            justify the secular cast of the words of the motto and remove
s p e c i f i c a l l y              w e b  p a g e              them from the strictures of the Establishment Clause only by
www.oplin.lib.oh.us/products/ohiodefined/ohd-9.html,             decontextualizing and blotting out their origins. In the
exhibits the words of the motto as follows:                      context in which the words of the motto are found – as the
                                                                 words of Jesus speaking of salvation – to a reasonable
                                                                 observer, they must be seen as advancing, or at a minimum,
                                                                 showing a “particular affinity” for Christianity. Simply put,
                                                                 they are an endorsement of the Christian religion by the State
                                                                 of Ohio. No other interpretation in the context of their
                                                                 presence in the New Testament is possible.
                                                                    We are satisfied that the words of the motto cannot be
                                                                 treated as they were by the district court. When Jesus spoke
                                                                 to his disciples he was explaining to them what was needed of
                                                                 them to enter heaven and achieve salvation, a uniquely
                                                                 Christian thought not shared by Jews and Moslems.16
                                                                   We are also satisfied that the words of the motto, when
                                                                 considered by a reasonable observer, run afoul of the second
                                                                 prong of the Lemon test and they implicitly endorse
                                                                 Christianity, as prohibited by Lynch supra. They are at one
                                                                 with the stand alone creche in Allegheny, supra, and they do
                              2.                                 not partake of the various forms of ceremonial deisms as
                                                                 described in Marsh supra, and in the “In God We Trust” and
  While the mottos of other states use the word “God” in         Pledge of Allegiance cases. We see little difference in
various combinations, Ohio’s is the only state motto which       quoting Jesus’ view on salvation, from17a reference to him in
quotes directly from either the Old Testament or the New         prayer or his portrait on a school wall.
Testament of the Christian Bible.
                    C. Citizen Attitudes                             16
                                                                       This would, of course, include those of the Bahai Faith, Buddhists,
                                                                 Hindus, Native Americans, and non-believers.
   The documentary evidence relating to citizen attitudes at
trial was of two kinds. Defendants introduced into evidence          17
                                                                       We have come a long way from when it was acceptable that a
numerous letters and petitions in support of placing the words   Jewish man could be compelled to appear in court on his Sabbath day,
of the motto in Capitol Square. Plaintiffs introduced into       Simon's Executors v. Gratz, XXIII Am. Dec. 35 (1831), or Justice Joseph
46 Am. Civil Liberties Union of Ohio, et al. No. 98-4106                      No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 19
   v. Capitol Square Review, et al.                                                               v. Capitol Square Review, et al.

  In Deal v. United States, 508 U.S. 129 (1993), Justice                      evidence the results of a survey measuring public awareness
Scalia, writing for the Supreme Court, in interpreting the                    of community and country issues -- two questions of which
word “conviction” in 18 U.S.C. § 924(c)(1) said:                              were directed to the words of the motto. Ninety percent of
                                                                              those surveyed did not know of the words of the motto and,
  . . . [a] fundamental principle of statutory construction                   of the ten percent who were aware of the words of the motto,
  (and, indeed, of language itself) [is] that the meaning of                  only a quarter of those were aware of its exact words.
  a word cannot be determined in isolation, but must be
  drawn from the context in which it is used.                                   III. The Positions Of The Parties; The Court’s Task
508 U.S. at 132.                                                                                       A. Plaintiffs
  In Smith v. United States, 508 U.S. 223 (1993), the                           Plaintiffs’ position is generally as follows.
Supreme Court dealt with the meaning of the words “use of
a firearm” in 18 U.S.C. § 924(c)(1). Justice O’Connor,                          The words of the motto or words of Jesus in the New
writing for the Court, observed, “Language, of course, cannot                 Testament, to a reasonably well informed observer, violates
be interpreted apart from context.” 508 U.S. at 229. Justice                  the Establishment Clause of the First Amendment to the
Scalia, in his dissent, agreed with Justice O’Connor, repeating               Constitution. The use of the words of the motto has no
what he stated in Deal, supra. 508 U.S. at 241.                               secular purpose, constitutes the advancement of the Christian
                                                                              religion, and entangles government in religious affairs. See
  Lastly, in Bailey v. United States, 516 U.S. 137 (1995),                    Lemon v. Kurtzman, 403 U.S. 602, 612, 613 (1971).
again dealing with the meaning of the word “use” in 28
U.S.C. § 924(c)(1), Justice O’Connor writing for the Supreme                    The use of the words of the motto is not of long standing or
Court said: “[T]he meaning of statutory language,     plain or                a ubiquitous practice, as is prayer at the opening of a
not, depends on context.” 516 U.S. at 145.15                                  legislative session and, thus, the words of the motto have not
                                                                              become part of the fabric of our society. See Marsh v.
  We believe that we are required to view the words of the                    Chambers, 463 U.S. 783 (1983).
motto as part of the text in which they are found and give to
them, as reasonable observers, the meaning intended by Jesus                    The display of the words of Jesus in the New Testament as
when he addressed his disciples as reported by Matthew in the                 a motto also constitutes an endorsement of the Christian
New Testament of the Christian Bible.                                         religion and is, therefore, unconstitutional under County of
                                                                              Allegheny v. American Civil Liberties Union, 492 U.S. 573
                                                                              (1989).



    15
         An example of the ill result of decontextualizing a phrase is the
perverse meaning given to the statement, “The first thing we do, let’s kill
all the lawyers,” uttered by Dick the butcher in Shakespeare’s II Henry VI,
act. iv, scene 2. See Michael Franck The First Thing We Do; Let’s Kill
All The Lawyers, Mich. Bar J., Oct. 1981 at 725.
20 Am. Civil Liberties Union of Ohio, et al. No. 98-4106           No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 45
   v. Capitol Square Review, et al.                                                    v. Capitol Square Review, et al.

                        B. Defendants                              disciples when they heard Jesus say it to them. The State and
                                                                   district judge’s meaning of Jesus’ words is different than their
  Defendants’ position is generally as follows.                    meaning to a reader of the New Testament acquainted with its
                                                                   text, and is also certainly different than the meaning a
                               1.                                  lectionary would ascribe to them when it suggests they be
                                                                   read as the text on a particular Sunday.
  The text and history of the Establishment Clause of the
First Amendment, coupled with the Supreme Court’s                    Lastly, the meaning of the words of the motto is certainly
interpretations, allow for non-sectarian references to God in      different than the meaning that would be ascribed to them by
government symbols and practice. The State of Ohio has not         persons engaged in biblical discourse or debating a point of
adopted an “establishment of religion” simply by referring         scripture.
respectfully to God. The United States motto, “In God We
Trust”, on coins and currency, 36 U.S.C. § 302, the use of the                                    2.
words “under God” in the Pledge of Allegiance, 4 U.S.C. § 4,
the approval of legislative prayer, and the support of military       The Supreme Court, more than once, has dealt with efforts
chaplains, Marsh, supra, are all examples of permitted,            to read words or phrases out of context. The predicate ruling
generalized, and respectful references to a higher power. That     for these efforts is Judge Learned Hand’s observation in
the words of the motto are drawn from the words of Jesus           NLRB v. Federbush Co., 121 F.2d 954, 957 (2d Cir. 1941)
makes no difference. Standing apart from their original            that:
context in the New Testament, the words of the motto do not
convey a message of endorsement of any one religion.                 Words are not pebbles in alien juxtaposition; they have
Rather, the words of the motto inculcate hope and                    only a communal existence; and not only does the
acknowledge the humility of Ohio’s government and its                meaning of each interpenetrate the other, but all in their
leaders. The motto’s generalized reference to God is entirely        aggregate take their purport from the setting in which
consistent with the text, the historic understanding, and the        they are used, of which the relation between the speaker
modern interpretation of the Establishment Clause. See               and the hearer is perhaps the most important part.
Chaudhuri v. Tennessee, 130 F.3d 232 (6th Cir. 1997), cert.
denied, 523 U.S. 1024 (1998).                                        In Moskal v. United States, 498 U.S. 103 (1990), the
                                                                   question was the meaning of the words “false made” in an
                              2.                                   anti-counterfeiting statute. Justice Marshall, writing for the
                                                                   Supreme Court, observed that “the meaning of language is
  Defendants argue that the generalized nature of the words        inherently contextual,” 498 U.S. at 108. Justice Scalia, in his
of the motto allow a wide range of permissible readings and        dissent, quoted Justice Felix Frankfurter saying:
accommodate a wide range of views. They contend that the
words of Jesus are not necessarily Christian and that the            . . . as Justice Frankfurter more poetically put it: “[I]f a
sacred text can be sanitized to eliminate its religious content.     word is obviously transplanted from another legal source,
                                                                     whether common law or other legislation, it brings its
  Defendants do not take issue with, nor so much as mention,         soil with it.”
the injunctive limitations imposed by the district court as to
forbidding mention of the origins of the words of the motto. 498 U.S. at 121 (citations omitted).
44 Am. Civil Liberties Union of Ohio, et al. No. 98-4106          No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 21
   v. Capitol Square Review, et al.                                                   v. Capitol Square Review, et al.

  robes; the church speaks through the Cross, the Crucifix,                              C. The Court’s Task
  the altar and shrine, and clerical raiment. Symbols of
  State often convey political ideas just as religious               Our task is to resolve these conflicting views in light of
  symbols come to convey theological ones. Associated             applicable precedent and with an understanding of the
  with many of these symbols are appropriate gestures of          significance of the words of the motto. In this connection,
  acceptance or respect: a salute, a bowed or bared head, a       some understanding of the use of mottos generally in public
  bended knee. A person gets from a symbol the meaning            life is an important consideration to our decision. We shall
  he puts into it, and what is one man’s comfort and              first discuss the precedents as we understand them, and then
  inspiration is another’s jest and scorn.                        go on to discuss the use of mottos generally as well as the
                                                                  significance of the words of the motto. After that, we shall
319 U.S. at 632-33.                                               explain the reasons for the result in this case.
  It is equally so with a state motto. The words of a motto are                         IV. The Precedents
a form of symbolic speech whether vocalized or read and,
therefore, take their meaning from the text in which they are                                A. Preliminary
located, as we shall describe.
                                                                    In looking at the precedents underlying our decision,
                   B. Decontextualization                         “[C]andor compels acknowledgment . . . that we can only
                                                                  dimly perceive the lines of demarcation in this extraordinarily
                              1.                                  sensitive area of constitutional law.” Lemon, 403 U.S. at 612.
                                                                  We believe that our job is to cull from the plethora of cases
 Defendants, at oral argument, defined the meaning of the         constituting Establishment Clause   jurisprudence those which
words of the motto as follows:                                    best lead to a proper decision.7
  [they] endor[se] the notion that Ohio has a bright future,        In our discussion of the precedents, we shall confine
  that their citizens do, that people ought to be optimistic      ourselves to the essential holding of the several cases which
  and hopeful about the future.                                   we believe best lead to a proper decision. In doing so, we will
                                                                  not explicate on the variety of concurring and dissenting
  This meaning is consistent with the meaning the district        opinions displayed in each of these cases except where
court found in the words of the motto. See supra Part I.D.        absolutely necessary to understand the holding of a particular
This meaning, of course, can be justified only if the words are   decision. It is our intention to demonstrate an understanding
removed from the context in which they are found – and were
found by the Cincinnati schoolboy when he first suggested
they stand as the State of Ohio’s official motto. See supra
Part I.E.                                                             7
                                                                       One commentator has referred to the Supreme Court’s religious
                                                                  freedom decisions as a “bewildering array.” See Catharine Cookson,
  The meaning argued by the State, and accepted by the            Foundation of Church State Relations, Focus on Law Studies Vol. XV,
district court, is significantly different than the meaning       No. 1, p. 8 (Div. for Public Educ. of the Am. Bar Ass’n). See also Robert
intended by Jesus when, as reported by Matthew, he spoke to       A. Sedler, Understanding the Establishment Clause: The Perspective of
                                                                  Constitutional Litigation, 43 Wayne L. Rev. 1317 (1997) for a
his disciples, and certainly different than the meaning to the    comprehensive review of the Supreme Court decisions in this area.
22 Am. Civil Liberties Union of Ohio, et al. No. 98-4106         No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 43
   v. Capitol Square Review, et al.                                                  v. Capitol Square Review, et al.

of, and appreciation for, the precedents which determine our                                   ....
decision.
                                                                   . . . Although the origin of mottoes is somewhat murky,
  These cases allow us to set the base line which divides the      their present role is well defined. They are most usefully
acceptable from the unacceptable in government activity,           thought of as rousing and inspirational rallying cries. In
recognizing that government may not intrude into activity          fact it is as battle cries that mottoes and slogans got their
which is essentially religious, and therefore confined to          start, and they continue to serve very effectively in that
private action, as compared to secular activity which may          capacity.
have a religious cast, but is action with which the government
may cooperate.                                                      In Wooley v. Maynard, 430 U.S. 705 (1977), the Supreme
                                                                 Court had occasion to discuss the meaning of a motto when
               B. Supreme Court Precedents                       it considered the State of New Hampshire’s requirement that
                                                                 non-commercial vehicles bear license plates embossed with
  The first of the modern Establishment Clause cases is          the state motto “Live Free or Die.” The Supreme Court
Everson v. Board of Education, 330 U.S. 1 (1947) (use of tax     defined the issue as follows:
money as part of a general program to provide transportation
for public and parochial students does not violate the               We are thus faced with the question of whether the
Establishment Clause). There, the Supreme Court said:                State may constitutionally require an individual to
                                                                     participate in the dissemination of an ideological
  The “establishment of religion” clause of the First                message by displaying it . . .
  Amendment means at least this: neither a state nor the
  Federal Government can set up a church. Neither can 430 U.S. at 713.
  pass laws which aid one religion, aid all religions, or
  prefer one religion over another. Neither can force nor          In West Virginia State Board of Education v. Barnette, 319
  influence a person to go to or to remain away from             U.S. 624 (1943), the Supreme Court reversed its position in
  church against his will or force him to profess a belief or    Minnersville School District v. Gobitis, 310 U.S. 586 (1940),
  disbelief in any religion. No person can be punished for       and held that it was unconstitutional to compel school
  entertaining or professing religious beliefs or disbeliefs,    children to participate in a compulsory flag salute and pledge
  for church attendance or non-attendance. No tax in any         of allegiance ceremony. In commenting on the significance
  amount, large or small, can be levied to support any           of these activities as symbolic speech, the Supreme Court
  religious activities or institutions, whatever they may be     said:
  called, or whatever form they may adopt to each or
  practice religion. Neither a state nor the Federal               Symbolism is a primitive but effective way of
  Government can, openly or secretly, participate in the           communicating ideas. The use of an emblem or flag to
  affairs of any religious organizations or groups and vice        symbolize some system, idea, institution, or personality,
  versa. In the words of Jefferson, the clause against             is a short cut from mind to mind. Causes and nations,
  establishment of religion by law was intended to erect “a        political parties, lodges and ecclesiastical groups seek to
  wall of separation between Church and State.”                    knit the loyalty of their followings to a flag or banner, a
                                                                   color or design. The State announces rank, function, and
                                                                   authority through crowns and maces, uniforms and black
42 Am. Civil Liberties Union of Ohio, et al. No. 98-4106            No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 23
   v. Capitol Square Review, et al.                                                     v. Capitol Square Review, et al.

  of religion. We need not drain the meaning from the 330 U.S. at 15-16 (quoting Reynolds v. United States, 98 U.S.
  reference to reach this conclusion.                               145, 164 (1878).
980 F.2d at 448 (internal citations omitted).                          In Lemon v. Kurtzman, 403 U.S. 602 (1971) (school
                                                                    financing program for non-public schools involved excessive
                         VI. Analysis                               government entanglement and therefore violated
                                                                    Establishment Clause) the Supreme Court synthesized its
   Before applying the precedents we have discussed to the          jurisprudence since Everson, and enunciated what has come
words of the motto directly, we believe it important to have        to be known as the Lemon test:
an understanding of the meaning and significance of mottos
generally, as well as the defendants’ (and the district court’s)      Every analysis in this area must begin with consideration
efforts to decontextualize the words of the motto to achieve          of the administrative criteria developed by the Court over
a secular meaning and, therefore, pass Establishment Clause           many years. Three such tests may be gleaned from our
muster.                                                               cases. First, the statute must have a secular legislative
                                                                      purpose; second, its principle or primary effect must be
                           A. Mottos                                  one that neither advances nor inhibits religion; [and]
                                                                      finally, the statute must not foster “an excessive
  A “motto”, as defined in Webster’s Third New International          entanglement with religion.”
Dictionary (1986), is a short suggestive expression of a
guiding principle.” 403 U.S. at 612 (internal citations omitted). The Supreme
                                                                    Court observed that:
  The American Heritage Dictionary of the English Language
1180 (3d ed. 1992) contains two definitions for motto: (1) “A         Judicial caveats against entanglement must recognize that
brief statement used to express a principle, a goal, or an ideal”     the line of separation, far from being a “wall,” is a
or (2) “a maxim as a guide to one’s conduct.”                         blurred, indistinct, and variable barrier depending on all
                                                                      the circumstances of a particular relationship.
  Brian Burrell, in The Words We Live By: The Creeds,
Mottoes, and Pledges that Have Shaped America, 158-59 403 U.S. at 614.
(The Free Press 1997), discusses mottos as follows:
                                                                      In 1984, in Lynch v. Donnelly, 465 U.S. 668 (1984)(creche
  . . . the practice of adopting brief sentiments or maxims         as part of municipal Christmas display acceptable     under
  as something to go by is widespread. In the corporate             Establishment Clause), Justice O’Connor,8 in a concurring
  sphere, in academia, in associations and clubs, in the
  military, and in the public forum, mottoes help people to
  set their bearings. While only a small percentage of
  people actively espouse mottoes, the majority are quick               8
                                                                          Justice O’Connor’s views in this area of Constitutional law (as well
  to defend them, and are generally pleased to have them.           as other areas in which the Supreme Court appear to be divided into two
                                                                    camps) are considered important beyond those of any of the other
    This is because mottoes and slogans are the most                justices. See Lisa Langendorfer, Establishing a Pattern: An Analysis of
  succinct ready-made opinions . . . .                              the Supreme Court’s Establishment Clause Jurisprudence, 33 U. Rich. L.
                                                                    Rev. 705 (1999).
24 Am. Civil Liberties Union of Ohio, et al. No. 98-4106        No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 41
   v. Capitol Square Review, et al.                                                 v. Capitol Square Review, et al.

opinion, gave a new gloss to the Lemon test with what has         further acknowledge the dependence of our people and
come to be known as the endorsement test when she said:           our Government upon the moral directions of the
                                                                  Creator. At the same time it would serve to deny the
     The Establishment Clause prohibits government from           atheistic and materialistic concepts of communism with
  making adherence to a religion relevant in any way to a         its attendant subservience of the individual.
  person’s standing in the political community.
  Government can run afoul of that prohibition in two           It goes on to say:
  principal ways. One is excessive entanglement with
  religious institutions, which may interfere with the            It should be pointed out that the adoption of this
  independence of the institutions, give the institutions         legislation in no way runs contrary to the provisions of
  access to government or governmental powers not fully           the first amendment to the Constitution. This is not an
  shared by nonadherents of the religion, and foster the          act establishing a religion or one interfering with the
  creation of political constituencies defined along              “free exercise” of religion. A distinction must be made
  religious lines. The second and more direct infringement        between the existence of a religion as an institution and
  is government endorsement or disapproval of religion.           a belief in the sovereignty of God. The phrase “under
  Endorsement sends a message to nonadherents that they           God” recognizes only the guidance of God in our
  are outsiders, not full members of the political                national affairs. The Supreme Court has clearly indicated
  community, and an accompanying message to adherents             that the references to the Almighty which run through our
  that they are insiders, favored members of the political        laws, our public rituals, and our ceremonies in no way
  community. Disapproval sends the opposite message.              flout the provisions of the first amendment.
465 U.S. at 687-88 (internal citations omitted).      Justice   H.R. No. 83-1693, 1954 U.S.C.C.A. 2339.
O’Connor went on to explain:
                                                                  In Sherman v. Community Consolidated School District 21
    The purpose prong of the Lemon test asks whether            of Wheeling Township, 980 F.2d 437 (7th Cir. 1992), the
  government’s actual purpose is to endorse or disapprove       Court of Appeals for the Seventh Circuit, setting aside the
  of religion. The effect prong asks whether, irrespective      voluntary nature of the exercise, turned back a challenge to
  of government’s actual purpose, the practice under            the pledge of allegiance by the father of a minor child that the
  review in fact conveys a message of endorsement or            inclusion of the reference to God was a violation of the
  disapproval. An affirmative answer to either question         Establishment Clause. The essence of the Seventh Circuit
  should render the challenged practice invalid.                decision is best expressed in the concurring opinion which
                                                                says:
465 U.S. at 690 (emphasis added).
                                                                  The Pledge of Allegiance with all of its intended
  In 1985, in Wallace v. Jaffree, 472 U.S. 38 (1985) (statute     meaning does not effectuate an establishment of religion.
authorizing one minute of silent school prayer held               If legislative prayer based upon the Judeo-Christian
unconstitutional), a plurality of the Supreme Court approved      tradition is permissible . . ., and a Christmas nativity
the endorsement test when it said: “In applying the purpose       scene erected by a city government is permissible . . .,
test, it is appropriate to ask ‘Whether government’s actual       then certainly the less specific reference to God in the
purpose is to endorse or disapprove religion.’” Id. at 56         Pledge of Allegiance cannot amount to an establishment
40 Am. Civil Liberties Union of Ohio, et al. No. 98-4106            No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 25
   v. Capitol Square Review, et al.                                                     v. Capitol Square Review, et al.

                              ....                                  (quoting Lynch at 690). In her concurring opinion, Justice
                                                                    O’Connor refined the endorsement test, saying:
  We need not engage in such empirical investigation
  because “we do not ask whether there is any person who                 The endorsement test does not preclude government
  could find an endorsement of religion, whether some                 from acknowledging religion or from taking religion into
  people may be offended by the display, or whether some              account in making law and policy. It does preclude
  reasonable person might think [the State] endorses                  government from conveying or attempting to convey a
  religion.” “[T]he endorsement inquiry is not about the              message that religion or a particular religious belief is
  perceptions of particular individuals or saving isolated            favored or preferred. Such an endorsement infringes the
  non-adherents from the discomfort of viewing symbols                religious liberty of the nonadherent, for “[w]hen the
  of faith to which they do not subscribe.” It is instead an          power, prestige and financial support of government is
  objective inquiry that this court is fully equipped to              placed behind a particular religious belief, the indirect
  conduct with the facts at hand. After making that                   coercive pressure upon religious minorities to conform to
  inquiry, we find that a reasonable observer, aware of the           the prevailing officially approved religion is plain.” At
  purpose, context, and history of the phrase “In God we              issue today is whether state moment of silence statutes in
  trust,” would not consider its use or its reproduction on           general, and Alabama’s moment of silence statute in
  U.S. currency to be an endorsement of religion.                     particular, embody an impermissible endorsement of
                                                                      prayer in public schools.
74 F.3d at 217 (internal citations omitted).
472 U.S. at 70 (internal citations omitted). Also in Wallace,
                 2. The Pledge Of Allegiance                        Justice O’Connor first articulated what has come to be known
                                                                    as the reasonable observer test when she said:
   The Pledge of Allegiance was initially given official
recognition in June 1942 by a joint resolution of Congress. It        The relevant issue is whether an objective observer,
was amended to include the words “one nation under God” by            acquainted with the text, legislative history, and
a joint resolution approved June 14, 1954. 68 Stat. 249. The          implementation of the statute, would perceive it is a state
legislative history of the joint resolution, while skirting close     endorsement . . . .
to giving an impermissible religious cast to the inclusion,
states: 476 U.S. at 76.
    At this moment of our history the principles underlying           Finally, in School District of Grand Rapids v. Ball, 473
  our American Government and the American way of life              U.S. 373 (1985) (shared and released time school programs
  are under attack by a system whose philosophy is at               violates Establishment Clause), the Supreme Court brought
  direct odds with our own. Our American Government is              Justice O’Connor’s clarifications together when it said:
  founded on the concept of the individuality and the
  dignity of the human being. Underlying this concept is                It follows that an important concern of the effects test
  the belief that the human person is important because he            is whether the symbolic union of church and state
  was created by God and endowed by him with certain                  effected by the challenged governmental action is
  inalienable rights which no civil authority may usurp.              sufficiently likely to be perceived by adherents of the
  The inclusion of God in our pledge therefore would                  controlling denominations as an endorsement, and by the
26 Am. Civil Liberties Union of Ohio, et al. No. 98-4106                        No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 39
   v. Capitol Square Review, et al.                                                                 v. Capitol Square Review, et al.

  nonadherents as a disapproval, of their individual                              It will be of great spiritual and psychological value to our
  religious choices.                                                              country to have a clearly designated national motto of
                                                                                  inspirational quality in plain, popularly accepted English.
473 U.S. at 390.
                                                                                H.R. No. 84-1959, 1956 U.S.C.C.A. 3720.
                      C. Reasonable Observer
                                                                                  In Aronow v. United States, 432 F.2d 242 (9th Cir. 1970),
   As to the reasonable observer, Justice O’Connor clarified                    the Court of Appeals for the Ninth Circuit declined to order
the definition in her concurring opinion, with two other                        a three-judge court, convened under 28 U.S.C. § 2286, to
justices joining, in Capitol Square Review & Advisory Board                     consider a challenge to the national motto on the grounds that:
v. Pinette, 515 U.S. 753 (1995) (State of Ohio did not violate
Establishment Clause in allowing      the Ku Klux Klan to                         It is quite obvious that the national motto and the slogan
display crosses in Capitol Square9 during Christmas season)                       on coinage and currency “In God We Trust” has nothing
stating:                                                                          whatsoever to do with the establishment of religion. Its
                                                                                  use is of a patriotic or ceremonial character and bears no
     I therefore disagree that the endorsement test should                        true resemblance to a governmental sponsorship of a
  focus on the actual perception of individual observers,                         religious exercise.
  who naturally have differing degrees of knowledge.
  Under such an approach, a religious display is necessarily 432 F.2d at 243. The Ninth Circuit went on to say:
  precluded so long as some passersby would perceive a
  governmental endorsement thereof. In my view,                                   While “ceremonial” and “patriotic” may not be
  however, the endorsement test creates a more collective                         particularly apt words to describe the category of the
  standard to gauge “the ‘objective’ meaning of the                               national motto, it is excluded from First Amendment
  [government’s] statement in the community.” In this                             significance because the motto has no theological or
  respect, the applicable observer is similar to the                              ritualistic impact. As stated by the Congressional report,
  “reasonable person” in tort law, who “is not to be                              it has “spiritual and psychological value” and
  identified with any ordinary individual, who might                              “inspirational quality.”
  occasionally do unreasonable things,” but is “rather a
  personification of a community ideal of reasonable 432 F.2d at 243-44 (internal footnotes omitted).
  behavior, determined by the [collective] social
  judgment.” Thus, “we do not ask whether there is any                             In Gaylor v. United States, 74 F.3d 214 (10th Cir. 1996),
  person who could find an endorsement of religion,                             the Court of Appeals for the Tenth Circuit found a challenge
  whether some people may be offended by the display, or                        to the national motto under the Establishment Clause without
  whether some reasonable person might think [the State]                        merit, stating:
  endorses religion.” Saying that the endorsement inquiry
  should be conducted from the perspective of a                                      The reasonable observer, much like the reasonable
                                                                                  person of tort law, is the embodiment of a collective
                                                                                  standard and is thus “deemed aware of the history and
    9                                                                             context of the community and forum in which the
      This is the same square in which the state has installed the great seal
with the words of the motto. See supra Part I.C.                                  religious display appears.”
38 Am. Civil Liberties Union of Ohio, et al. No. 98-4106                No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 27
   v. Capitol Square Review, et al.                                                         v. Capitol Square Review, et al.

  discrimination does not immunize such practices from                    hypothetical observer who is presumed to possess a
  scrutiny under the Fourteenth Amendment.                                certain level of information that all citizens might not
                                                                          share neither chooses the perceptions of the majority over
492 U.S. at 630 (internal citations omitted and emphasis                  those of a “reasonable non-adherent,” nor invites
added).                                                                   disregard for the values the Establishment Clause was
                                                                          intended to protect. It simply recognizes the fundamental
    B. In God We Trust And The Pledge Of Allegiance                       difficulty inherent in focusing on actual people: There is
                                                                          always someone who, with a particular quantum of
  The Supreme Court, while justifying inclusion of God in                 knowledge, reasonably might perceive a particular action
the Pledge of Allegiance and “In God We Trust,” an                        as an endorsement of religion. A State has not made
adaptation of text found in Psalms, as our national motto, has            religion relevant to standing in the political community
not yet decided a direct challenge to these practices.                    simply because a particular viewer of a display might feel
However, the courts of appeals have dealt with both the                   uncomfortable.
national motto and the pledge of allegiance. Legislative
prayer as constitutional has already been discussed. See supra          515 U.S. at 779-80 (internal citations omitted).
Part III.D.2.
                                                                                                D. The Lemon Test
                                    1.
                                                                                                           1.
  The national motto, “In God We Trust,” was enacted into
law in 1956. See 70 Stat. 732, P.L. 851, 1956. After                      We shall not discuss either the purpose or entanglement
describing the history of its use in coinage, beginning with the        prongs of the Lemon test. Illustrative of a state statute held
Act of March 3, 1865 (13     Stat. 518), and the adoption of the        unconstitutional under the purpose prong is Edwards v.
Star Spangled Banner13 as our            national anthem (and           Aguillard, 482 U.S. 578 (1987) (mandatory        teaching of
particularly its fourth stanza),14 the legislative history              evolution violates Establishment Clause).10 Illustrative of a
regarding our national motto reads:
                                                                            10
                                                                               Also illustrative of the application of the purpose prong is the
    13                                                                  Supreme Court’s decision in Stone v. Graham, 449 U.S. 39 (1980)
      The Star Spangled Banner was designated as our National Anthem    (holding unconstitutional a Kentucky statute requiring the posting of the
in 1931. See 46 Stat. 1508; 36 U.S.C. § 170.                            Ten Commandments, purchased with private contributions, on the wall of
    14                                                                  each public school as having no secular legislative purpose). Ten
         The fourth stanza of the Star Spangled Banner is as follows:   Commandments jurisprudence will likely be revisited one day by the
                                                                        Supreme Court given the efforts of lower courts to work around this
    ‘O, thus be it ever when freemen shall stand                        decision, and the contentiousness of the issue within communities. See
    Between their lov’d home and the war’s desolation.                  Suhres v. Board of Comm’s, 894 F. Supp. 927 (W.D. N.C. 1995), 55 F.
    Blest with vict’ry and peace may the heav’n rescued land            Supp. 2d 834 (W.D. N.C. 1999); Alabama Freethought Assn. v. Moore,
    Praise the power that hath made and preserved us a nation.          893 F. Supp. 1522 (N.D. Ala. 1995). But see Harvey v. Cobb County,
    Then conquer we must when our cause it is just,                     Georgia, 811 F. Supp. 669 (N.D. Ga. 1993), aff’d 15 F.3d 1097 (11th Cir.
    And this be our motto – ‘In God is our trust.’                      1994). See also Marc D. Stern, American Jewish Congress, Comm'n on
    And the Star-Spangled Banner in triumph shall wave                  Law and Social Action, The Ten Commandments: Innocent Display or
    O’er the land of the free and the home of the brave.’               Weapons in a Religious War, Sept. 1999.
28 Am. Civil Liberties Union of Ohio, et al. No. 98-4106                   No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 37
   v. Capitol Square Review, et al.                                                            v. Capitol Square Review, et al.

state statute held unconstitutional under the excessive 465 U.S. at 716 (internal citations and footnote omitted).
entanglement clause is Lemon, supra (state program
supplementing the salaries of parochial school teacher of                    In Allegheny, supra, Justice Blackmun, in a footnote to his
secular subjects violates Establishment Clause).                           majority opinion, in explaining legislative prayer as
                                                                           constitutional in Marsh, said:
                                  2.
                                                                             The function and history of this form of ceremonial
  Three cases in which the Supreme Court considered the                      deism suggest that “those practices are not understood as
effects prong of Lemon focus the rule for our purposes. These                conveying government approval of particular religious
are: Marsh v. Chambers, 463 U.S. 783 (1983) (opening                         beliefs.”
legislative session with prayer does not violate Establishment
Clause), Lynch v. Donnelly, 465 U.S. 668 (1984) (creche as 492 U.S. at 595-96 n. 46 (quoting Lynch at 717) (emphasis
part of Christmas display does not violation Establishment                 added).     Justice Blackmun again used the term in
Clause), and Allegheny v. American Civil Liberties Union,                  distinguishing creche displays, references to God in the motto,
492 U.S. 573 (1989) (stand-alone creche on stairs of public                and in the pledge of allegiance. See 492 U.S. at 603.
building violates Establishment Clause; Hanukkah menorah
as part of Christmas display does not violate Establishment                  Justice O’Connor, in her concurring opinion in Allegheny,
Clause).                                                                   explained ceremonial deism as follows:

  In Marsh, the Supreme Court observed that:                                   Justice Kennedy submits that the endorsement test is
                                                                             inconsistent with our precedents and traditions because,
    The opening of sessions of legislative and other                         in his words, if it were “applied without artificial
  deliberative public bodies with prayer is deeply                           exceptions for historical practice,” it would invalidate
  embedded in the history and tradition of this country.                     many traditional practices recognizing the role of religion
  From colonial times through the founding of the                            in our society.” This criticism shortchanges both the
  Republic and ever since, the practice of legislative prayer                endorsement test itself and my explanation of the reason
  has coexisted with the principles of disestablishment and                  why certain long standing government acknowledgments
  religious freedom. In the very courtrooms in which the                     of religion do not, under that test, convey a message of
  United States District Judge and later three Circuit                       endorsement. Practices such as legislative prayers or
  Judges heard and decided this case, the proceedings                        opening Court sessions with “God save the United States
  opened with an announcement that concluded, “God save                      and this honorable Court” serve the secular purposes of
                                                                             “solemnizing public occasions” and “expressing
                                                                             confidence in the future” These examples of ceremonial
     Of particular interest to our decision is the fact that the Supreme     deism do not survive Establishment Clause scrutiny
Court in Stone declined to accept the argument that the Ten                  simply by virtue of their historical longevity alone.
Commandments can be removed from their biblical setting and simply be        Historical acceptance of a practice does not in itself
considered as the “basic tenets of a particular scheme of Western            validate that practice under the Establishment Clause if
philosophical thought,” as said by one of the justices of the Kentucky
Supreme Court which split equally on the lower court decision finding        the practice violates the values protected by that Clause,
their posting constitutional. See Stone v. Graham, 599 S.W.2d 157, 158       just as historical acceptance of racial or gender based
(Ky. 1980); see also, Harvey v. Cobb County, supra.
36 Am. Civil Liberties Union of Ohio, et al. No. 98-4106            No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 29
   v. Capitol Square Review, et al.                                                     v. Capitol Square Review, et al.

with legislative sessions. These practices have come to be            the United States and this Honorable Court.” The same
discussed under the rubric “ceremonial deisms,” a term first          invocation occurs at all sessions of this Court.
found in the literature in a reference to the 1962 Meiklejohn
Lecture at Brown University given    by Dean Eugene Rostow 463 U.S. at 786. It then went on to find the practice
of Yale University Law School.12 Regrettably, the reference         constitutional stating:
is in a book review by Professor Arthur E. Sutherland of
Harvard University Law School and then only in a footnote.              In light of the unambiguous and unbroken history of
See Sutherland Book Review, 40 Ind. L.J. 83, 86 n. 7 (1965).          more than 200 years, there can be no doubt that the
Professor Sutherland said:                                            practice of opening legislative sessions with prayer has
                                                                      become part of the fabric of our society. To invoke
  . . . constitutional tolerance of the opening prayers in the        Divine guidance on a public body entrusted with making
  Congress would require some other theory – possibly the             the laws is not, in these circumstances, an
  idea that another class of public activity, which the Dean          “establishment” of religion or a step toward
  of the Yale Law School recently called “ceremonial                  establishment; it is simply a tolerable acknowledgment of
  deism,” can be accepted as so conventional and                      beliefs widely held among the people of this country.
  uncontroversial as to be constitutional.
463 U.S. at 792.
Id. at 86 (quoting Dean Rostow from memory).
                                                                      In Lynch, the Supreme Court, in finding the display of a
  Justice Brennan, in his dissenting opinion in Lynch, supra,       creche as part of a business district Christmas display
brought the phrase into Supreme Court jurisprudence when he         compatible with the Establishment Clause, said that “[w]e are
said:                                                               unable to discern a greater aid to religion deriving from
                                                                    inclusion of the creche than from those benefits and
     Finally, we have noted that government cannot be               endorsements previously held not violative of the
  completely prohibited from recognizing in its public              Establishment Clause.” 465 U.S. at 682.
  actions the religious beliefs and practices of the
  American people as an aspect of our national history and            Allegheny, with its bifurcated holding, is particularly
  culture. While I remain uncertain about these questions,          instructional. The creche scene stood on the grand staircase
  I would suggest that such practices as the designation of         of a courthouse alone and included as part of the display
  “In God We Trust” as our national motto, or the                   words of the New Testament “Gloria in Excelcis Deo”
  references to God contained in the Pledge of Allegiance           (“Glory to God in the Highest”). The Supreme Court said:
  to the flag can best be understood, in Dean Rostow’s apt
  phrase, as a form of “ceremonial deism,” protected from             . . . the creche sits on the Grand Staircase, the “main” and
  Establishment Clause scrutiny chiefly because they have             “most beautiful part” of the building that is the seat of
  lost through rote repetition any significant religious              county government. No viewer could reasonably think
  content.                                                            that it occupies this location without the support and
                                                                      approval of the government. Thus, by permitting the
                                                                      “display of the creche in this particular physical setting”
    12
     See also, Rostow, Sutherland Investigate 'Religion and First     the county sends an unmistakable message that it
Amendment,' Brown Daily Herald, May 4, 1964, at 1,4.
30 Am. Civil Liberties Union of Ohio, et al. No. 98-4106           No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 35
   v. Capitol Square Review, et al.                                                    v. Capitol Square Review, et al.

  supports and promotes the Christian praise to God that is           In Stein v. Plainwell Community Schools, 822 F.2d 1406,
  the creche’s religious message.                                  1410 (6th Cir. 1987), we dealt with the practice of the
                                                                   delivery of invocation and benedictions at public high school
492 U.S. at 599-600 (footnotes and internal citations omitted).    commencement ceremonies, holding invalid those that “are
                                                                   framed and phrased so that they 'symbolically place the
  The menorah, however, was part of an annual Christmas            government's seal of approval on one religious view'-- the
display outside a city-county building and stood next to a         Christian view,” (citing Marsh v. Chambers, supra at 792.)
Christmas tree. In finding that it passed constitutional muster
the Supreme Court said:                                              In Washegesic v. Bloomingdale Public Schools, 33 F.3d
679 (6th Cir. 1994), we held unconstitutional the placing of
  . . . it is not “sufficiently likely” that residents of          a portrait of Jesus in the hallway of a public school. In so
  Pittsburgh will perceive the combined display of the tree,       doing we rejected the argument that the picture has meaning
  the sign, and the menorah as an “endorsement” or                 to all religions and that it is not inherently a symbol of
  “disapproval . . . of their individual religious choices.”       Christianity. On the authority of Lemon, supra, and Marsh,
  While an adjudication of the display’s effect must taken         supra, we said:
  into account the perspective of one who is neither
  Christian nor Jewish, as well as of those who adhere to            But Christ is central only to Christianity, and his portrait
  either of these religions, ibid., the constitutionality of its     has a proselytizing, affirming effect that some non-
  effect must also be judged according to the standard of a          believers find deeply offensive. Though the portrait, like
  “reasonable observer.” . . . When measured against this            school prayers and other sectarian religious rituals and
  standard, the menorah need not be excluded from this               symbols, may seem “de minimis” to the great majority,
  particular display. The Christmas tree alone in the                particularly those raised in the Christian faith and those
  Pittsburgh location does not endorse Christian belief;             who do not care about religion, a few see it as a
  and, on the facts before us, the addition of the menorah           governmental statement favoring one religious group and
  “cannot fairly be understood to” result in the                     downplaying others. It is the rights of these few that the
  simultaneous endorsement of Christian and Jewish faiths.           Establishment Clause protects in this case.
  On the contrary, for purposes of the Establishment
  Clause, the city’s overall display must be understood as 33 F.3d at 684.
  conveying the city’s secular recognition of different
  traditions for celebrating the winter-holiday season.                                 V. Ceremonial Deism11
492 U.S. at 620 (footnotes and internal citations omitted).                                   A. Preliminary
                                                                     Practices closer to home which now require discussion are
                                                                   our national motto, “In God We Trust,” the inclusion of God
                                                                   into the pledge of allegiance, and again, prayer in conjunction

                                                                       11
                                                                         See generally, Steven B. Epstein, Rethinking the Constitutionality
                                                                   of Ceremonial Deism, 96 Colum. L. Rev. 2083 (1996).
34 Am. Civil Liberties Union of Ohio, et al. No. 98-4106          No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 31
   v. Capitol Square Review, et al.                                                   v. Capitol Square Review, et al.

test of Lemon and found each of its criteria: secular purpose,                     E. Sixth Circuit Precedents
primary effect, and entanglement, were present. We said:
                                                                                                1.
     Moreover, the content of the prayers delivered at the
  school board meetings clearly went beyond what was                 As we read the Establishment Clause jurisprudence of this
  necessary to solemnize or bring a more businesslike             circuit we find consistency with what we have said above.
  decorum to such meetings. The prayers frequently called
  for divine assistance or affirmation, sometimes by using          In American Civil Liberties Union of Kentucky v. Wilkins,
  veiled references to the Bible. In addition, many prayers       895 F.2d 1098 (6th Cir. 1990) and Doe v. City of Clawson,
  mentioned Jesus by name. The board could have used              915 F.2d 244 (6th Cir. 1990), we found nativity scenes not
  the inspirational words of Abraham Lincoln or, as in fact       offensive to the Establishment Clause because the settings in
  one speaker did, the speeches of Dr. Martin Luther King,        which they were displayed were much like the setting of the
  Jr. to achieve the same ends. Instead, the board relied         Menorah in Allegheny, supra, i.e., part of a Christmas display.
  upon the intrinsically religious practice of prayer to          In Americans United for Separation of Church and State v.
  achieve its stated secular end.                                 City of Grand Rapids, 980 F.2d 1538 (6th Cir. 1992), sitting
                                                                  en banc, we held that a menorah display erected during the
171 F.3d at 384. We concluded:                                    Hanukkah season in a traditional public forum did not violate
                                                                  the Establishment Clause because it could not be seen as an
  . . . we do not mean to imply that religion must be kept        endorsement of religion by a reasonable observer. The
  entirely out of the public school system. Certainly             decision followed and explicated on Justice O’Connor’s
  students might themselves wish to pray during the time          definition of a reasonable observer:
  they spend at school. It is only when the government,
  through its school officials, chooses to introduce and              In attempting to define the “reasonable observer,” we
  exhort religion in the school system that Establishment           must look to the guidelines established by precedents
  Clause concerns take shape. That is what has happened             both from this court and the Supreme Court. Justice
  in the present case, with the school board’s involvement          O’Connor, who first promulgated the endorsement test,
  in promoting prayer crossing the line of constitutional           has emphasized that, when adopting the perspective of
  infirmity.                                                        the reasonable observer, courts must consider all of the
                                                                    facts presented in each case. “Every government practice
171 F.3d at 385-86.                                                 must be judged in its unique circumstances to determine
                                                                    whether it constitutes an endorsement or disapproval of
                              2.                                    religion.” She repeated this warning in Allegheny, noting
                                                                    that “the endorsement test depends on a sensitivity to the
  We also have had occasion to deal with situations in which        unique circumstances and context of a particular
public schools incorporated either a reference to Jesus, or the     challenged practice . . . .”
person of Jesus particularly, into a school activity. Because
of the clearly sectarian nature of what was done, we have             However, Justice O’Connor has also recognized that
found a violation of the Establishment Clause.                      when a court analyzes a religious display, some facts
                                                                    should receive greater consideration than others. For
                                                                    example, certain religious practices that might otherwise
32 Am. Civil Liberties Union of Ohio, et al. No. 98-4106       No. 98-4106 Am. Civil Liberties Union of Ohio, et al. 33
   v. Capitol Square Review, et al.                                                v. Capitol Square Review, et al.

  be unconstitutional are valid if their “history and            people of the United States did not adopt the Bill of
  ubiquity” would convince a reasonable observer that such       Rights in order strip the public square of every last shred
  practices merely represent an “acknowledgment” of              of public piety.
  religion. Thus, because of their “history and ubiquity,”
  Justice O’Connor approved the constitutionality of               Rejecting the label “nonsectarian,” Dr. Chaudhuri and
  legislative prayers such as those in Marsh v. Chambers.        amicus curiae (the National Committee for Public
  She has also stated that the Establishment Clause permits      Education and Religious Liberty) persist in labeling the
  “government declaration of Thanksgiving as a public            prayers in question as “Christian.” The plaintiff and the
  holiday, printing of ‘In God We Trust’ on coins, and           Committee imply that TSU’s purpose in allowing the
  opening court sessions with ‘God save the United States        prayers was to advance the cause of Christianity. But
  and this honorable court.’” She repeated this reasoning in     these prayers, lacking any explicit or implicit reference to
  Allegheny:                                                     Jesus Christ, do not strike us as overtly Christian.
    It is the combination of the longstanding existence 130 F.3d at 236 (internal citations omitted).
    of practices such as opening legislative sessions with
    legislative prayers..., as well as their nonsectarian        In Hawle v. City of Cleveland, 24 F.3d 814, (6th Cir. 1994),
    nature, that lead me to the conclusion that those          we found that the lease of airport space for a chapel did not
    particular practices, despite their religious roots, do    violate the Establishment Clause because:
    not convey a message of endorsement of particular
    religious beliefs.                                           . . . the chapel serves the secular purpose of
                                                                 accommodating the religious needs of travelers [sic] and
980 F.2d at 1544 (internal citations omitted).                   providing them with a place for rest and comfort.
                                                                 Moreover, because a reasonable observer would not
  In Chaudhuri v. State of Tennessee, 130 F.3d 232 (6th Cir.     conclude that the city endorses religion by allowing the
1997), a college professor who followed the Hindu religion       diocese to maintain the chapel, the chapel’s lease and its
did not prevail on his challenge to a moment of silence, or      authorizing ordinance do not constitute an endorsement
prayer, at university functions because of the non-sectarian     of religion, and thus their primary effect is one that
nature of the occurrence. There we said:                         neither advances nor inhibits religion. We find, finally,
                                                                 that the chapel’s lease and its authorizing ordinance also
    Any prayer has a religious component, obviously, but         do not foster an excessive government entanglement with
  a single-minded focus on the religious aspects of              religion.
  challenged activities – which activities, in an
  Establishment Clause case, are religiously-oriented by 24 F.3d at 822.
  definition – would extirpate from public ceremonies all
  vestiges of the religious acknowledgments that have been       Lastly, in our most recent exposition on the Establishment
  customary at civic affairs in this country since well        Clause, Coles v. Cleveland Board of Education, 171 F.3d 369
  before the founding of the Republic. The Establishment       (6th Cir. 1999), we found that the Cleveland Board of
  Clause does not require – and our constitutional tradition   Education’s practice of opening each meeting with a prayer
  does not permit – such hostility toward religion. The        violated the Establishment Clause. In coming to this
                                                               conclusion, we analyzed the practice under the three prong